JUDGMENT

PER CURIAM
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and appendix filed by appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed August 12, 2005 be affirmed. The district court did not abuse its discretion in dismissing the complaint without prejudice on the ground that it did not comply with the requirements of Federal Rule of Civfi Procedure 8(a). See Ciralsky v. CIA 355 F.3d 661, 668-69 (D.C.Cir.2004).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.